                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


DANIEL P.-O.,                        )
                                     )
            Plaintiff,               )
                                     )
      v.                             )      No. 1:18-cv-00146-JAW
                                     )
NANCY A. BERRYHILL,                  )
SOCIAL SECURITY                      )
ADMINISTRATION                       )
COMMISSIONER,                        )
                                     )
            Defendant.               )


                  ORDER AFFIRMING THE
       RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision dated February 1, 2019 (ECF No. 25), the Recommended Decision is

accepted.

      The Court has reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record.     The Court has made a de novo

determination of all matters adjudicated by the Magistrate Judge’s Recommended

Decision, and concurs with the recommendations of the United States Magistrate

Judge for the reasons set forth in his Recommended Decision.

      1. It is therefore ORDERED that the Recommended Decision of the
         Magistrate Judge (ECF No. 25) is hereby AFFIRMED.


      2. It is further ORDERED that the Commissioner’s decision be and hereby is
         AFFIRMED.
      SO ORDERED.


                                     /s/ John A. Woodcock, Jr.
                                     JOHN A. WOODCOCK, JR.
                                     UNITED STATES DISTRICT JUDGE


Dated this 22nd day of April, 2019




                                      2
